Citation Nr: 1443206	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service connected diabetes.

2. Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the Veteran's claim of entitlement to service connection for erectile dysfunction.   A videoconference hearing was held before the undersigned Veterans Law Judge in March 2013.

The Board points out that the Veteran originally perfected an appeal as to the issues of bilateral peripheral neuropathy of the lower extremities as well, however, those issues were granted by a May 2012 rating decision, and therefore are no longer before the Board.

The Board notes that, during the Veteran's hearing, he also expressed a desire to file a claim of entitlement to service connection for peripheral neuropathy of the upper extremities.  As such, that issue is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has erectile dysfunction as secondary to his service connected diabetes.

2. Competent evidence indicates that the Veteran's erectile dysfunction is characterized by an inability to achieve any erection.

CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, he has erectile dysfunction secondary to his service connected diabetes.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.310 (2013).

2. The criteria for entitlement to SMC based on loss of use of a creative organ have been met. 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.350(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's virtual, and physical, files have been reviewed in adjudication of this claim.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Furthermore, in light of the favorable decision below, the Board finds that any error in complying with VCAA would be harmless.

Service Connection

The Veteran contends that he has erectile dysfunction related to service.  Specifically, he contends that he incurred this disability as a result of his service connected diabetes.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is warranted for erectile dysfunction, as secondary to the Veteran's service connected diabetes.  In this regard, the Board finds probative the statement of the Veteran's private physician, dated March 2010, who indicated that in his opinion the Veteran's erectile dysfunction is related to his diabetes, as well as the Veteran's statements at his March 2013 hearing, specifically concerning the onset of both his diabetes symptomatology and his erectile dysfunction.  While a July 2010 VA examination found that the Veteran's erectile dysfunction was not related to his diabetes in large part because the Veteran was not diagnosed with diabetes until 2009, and his erectile dysfunction started 10 years prior to that, the Board does find the Veteran competent to testify as to the onset of his erectile dysfunction, as well as some of the symptomatology related to his diabetes.  Moreover, the undersigned, having had the opportunity to receive testimony directly from the Veteran on this matter, finds him highly credible.  Therefore, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's erectile dysfunction is secondary to his service connected diabetes, and therefore service connection is warranted for this disability.

Special Monthly Compensation

VA provides SMC if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k) (West 2002 & Supp. 2013).  Loss of use of one testicle is established when (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i) (2013).

The Veteran's private medical records demonstrate that erectile dysfunction is listed among his active medical problems.  At a VA genitourinary examination in July 2010, the Veteran described his problem as erectile dysfunction which stated a few years ago, and has gotten progressively worse.  He notes that he had used Viagra in the past, which helped, but caused headaches.   

As noted above, the Veteran has been granted service connection for erectile dysfunction.  Therefore, considering the foregoing evidence that the Veteran is unable to achieve an erection, and in light of the grant of entitlement to service connection for erectile dysfunction, the Board finds that entitlement to SMC based on loss of use of a creative organ (i.e., penis) is warranted.  See 38 U.S.C.A. § 1114(k) , 38 C.F.R. § 3.350(a) .


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service connected diabetes, is granted.

Entitlement to special monthly compensation for loss of use of a creative organ is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


